FILED
                              NOT FOR PUBLICATION                            DEC 29 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HAKUMAT SINGH RAI,                               No. 06-73875

               Petitioner,                        Agency No. A076-841-572

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hakumat Singh Rai, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Don v.

Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and we deny the petition.

       The record does not compel reversal of the IJ’s adverse credibility

determination based on Rai’s lack of knowledge regarding the political party which

he supported, see Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004), as well

as inconsistencies in Rai’s testimony as to the date that he began supporting his

political party, see Don, 476 F.3d at 741-42. In the absence of credible testimony,

Rai’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

       Because Rai’s CAT claim is based on the same evidence that the agency

found not credible, and he points to no other evidence showing it is more likely

than not he would be tortured if he returns to India, Rai’s CAT claim fails. See id.

at 1156-57.

       PETITION FOR REVIEW DENIED.




JK/Research                               2                                    06-73875